Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    Claims 1-20 are allowed
Reasons for Allowance
2.    The most representative identified prior art to BENJAMIN BROSS et al., (hereinafter “Bross”) "Versatile Video Coding (Draft 6)", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and IS O/IEC JTC 1/SC 29NWG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019, Wang (hereinafter “Wang”) (US 2014/0301437), Ramasubramonian et al., (hereinafter “Ramasubramonian” ) (US 2014/0301485), Hendry et al., (hereinafter “Hendry”) (US 2015/0271506) and of Chen et al., (hereinafter “Chen”) (US 2017/0105004) has been analyzed in view of the claimed coding method by which obtaining from a video bitstream an intra random access point (IRAP) of an access unit (AU) and encoding the video bitstream based on the first flag for the IRAP AU and the second flag for the IRAP AU, by applying a plurality of conditions, below recited by claim 1;
“determining whether the IRAP AU is a first AU in a decoding order, whether each picture included in the IRAP AU is an instantaneous decoder refresh (IDR) picture, and whether the each picture included in the IRAP AU is a first picture of a layer that follows an end of sequence (EOS) network abstraction layer (NAL) unit in the decoding order; 
based on determining that the IRAP AU is the first AU in the decoding order of the video bitstream, determining that the each picture included in the IRAP AU is the IDR picture, or determining that the each picture included in the IRAP AU is the first picture of the layer that follows the EOS NAL unit in the decoding order, setting a first flag for the IRAP AU equal to one; 
based on determining that the IRAP AU is not the first AU in the decoding order, determining that the each picture included in the IRAP AU is not an IDR picture, and determining that the each picture included in the IRAP AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, determining whether a second flag for the IRAP AU is externally set to an external value; 
based on determining that the IRAP AU is not the first AU in the decoding order, determining that the each picture included in the IRAP AU is not the IDR picture, determining that the each picture included in the IRAP AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the IRAP AU is 29externally set to the external value, setting the first flag for the IRAP AU equal to the external value; 
based on the determining that the IRAP AU is not the first AU in the decoding order, the determining that the each picture included in the IRAP AU is not the IDR picture, the determining that the each picture included in the IRAP AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag is not externally set to the external value, setting the first flag for the IRAP AU equal to zero and setting the second flag for the IRAP AU equal to zero; encoding the video bitstream based on the first flag for the IRAP AU and the second flag for the IRAP AU; and transmitting the encoded video bitstream.”
AND, in consideration to the limitations directed to encoding the bitstream on a flag for GDR AU, further recited by claim 5, where the above method is extended to the video bitstream being encoded by obtaining a gradual decoding refresh (GDR) AU and encode the video bitstream based on the first flag for the GDR AU and the second flag for the GDR AU, as recited;
“obtaining a gradual decoding refresh (GDR) AU from the video bitstream; determining whether the GDR AU is the first AU in the decoding order, and whether each picture included in the GDR AU is the first picture of the layer that follows the EOS NAL unit in the decoding order; 
based on determining that the GDR AU is the first AU in the decoding order of the video bitstream, or determining that that the each picture included in the GDR AU is the first picture of the layer that follows the EOS NAL unit in the decoding order, setting a first flag for the GDR AU equal to one; 
based on determining that the GDR AU is not the first AU in the decoding order and determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, determining whether a second flag for the GDR AU is externally set to the external value; 
based on determining that the GDR AU is not the first AU in the decoding order, determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag for the 32GDR AU is externally set to the external value, setting the first flag for the GDR AU equal to the external value; and based on the determining that the GDR AU is not the first AU in the decoding order, the determining that the each picture included in the GDR AU is not the first picture of the layer that follows the EOS NAL unit in the decoding order, and determining that the second flag is not externally set to the external value, setting the first flag for the GDR AU equal to zero and setting the second flag for the GDR AU equal to zero, wherein the video bitstream is further encoded based on the first flag for the GDR AU and the second flag for the GDR AU.”,
thus, it is concluded that the most conclusive arts analyzed herein fail to disclose or teach, individually or in combination all the limitations claimed and concurs with the findings of the PCT report of 01/27/2021, by which further emphasizing the grounds for patentability.
Prior art Analysis
“Bross”. In the Draft 6 of ITU-T recommendations, specifies a versatile video coding for ultra-high-definition video, by determining if the first picture from the bitstream in a decoding order of the inter-prediction is IRAP or gradual decoding refresh GDR access unit, Sec. 7.4.3.8 and a general decoding process at Sec.8 and 8.1.1 – 8.1.2, identifying the IRAP picture and for GDR picture in the bitstream according to two flags HandleCraAsCvsStartFlag , the second being set by external means as NoIncorrectPicOutputFlag which is set to “1” for GDR pictures. Bross does not teach the matter regarding either the IRAP or GDR access units conditional decoding methods as claimed by the instant application. 
 “Wang” citing:
Discloses a method of generating an encoded video bitstream (encoding and decoding of an encoded video bitstream comprising a plurality of layers, para 0007) using at least one processor (a non-transitory computer-readable data storage medium having instructions stored thereon that when executed cause one or more processors to, para 0025); the method comprising obtaining an intra random access point (IRAP) access unit (AU) from a video bitstream (IRAP access unit: An access unit in which all the coded pictures are IRAP pictures. It is required that the first AU in a CVS is an IRAP AU, para 0115, an IRAP access unit is an access unit in which all coded pictures are IRAP pictures, para 0116); determining whether each picture included in the IRAP AU is an instantaneous decoder refresh (IDR) picture (at least one access unit of the encoded video bitstream includes one or more instantaneous Decoding Refresh (IDR) pictures and one or more non-IDR pictures, para 0007, if an access unit includes an IDR picture, all pictures in the access unit must be IDR pictures, para 0026, an IRP picture contains only I slices, and may be a BLA picture, a CRA picture, or an IDR picture, para 0065); based on determining that the each picture included in the IRAP AU is the IDR picture, setting a first flag for the IRAP AU equal to one (the following applies when the current picture is an IRAP picture. If the current picture is an IDR picture, a BLA picture, the first picture in the bitstream in decoding order, or the first picture that follows an end of sequence NAL unit in decoding order, the variable NoRaslOutputFlag is set equal to 1, para 0072); encoding the video bitstream (encoding and decoding of an encoded video bitstream comprising a plurality of layers, para 0007); and transmitting the encoded video bitstream (channel  16 may comprise one or more communication media that enable source device 12 to transmit encoded video data directly to destination device 14 in real-time, para 0031).
“Ramasubramonian”, citing;
Discloses a method of generating an encoded video bitstream (system 10 includes a source device 12 that generates encoded video data to be decoded at a later time by a destination device 14, para 0236) using at least one processor (a computer-readable storage medium has stored thereon instructions that, when executed, cause a processor of a device for, para 0011), the method comprising obtaining an intra random access point (IRAP) access unit (AU) from a video bitstream (supporting the operations of random access and splicing at access units of a video bitstream that have multiple layers, a multi-layer bitstream includes non-signed intra random access point (IRAP) access units, para 0021); determining whether the IRAP AU is a first AU in a decoding order (Video decoder 30 may determine that random access is performed from the partially aligned IRAP access unit when partially aligned IRAP access unit is the first access unit of the bitstream to be decoded, para 0286); setting a first flag for the IRAP AU equal to one (One reserved flag in the slice header is used to indicate whether the slice belongs to a picture that belongs to an IRAP AU, para 0172. Setting slice_in_irap_au_flag equal to 1 specifies that the slice is present in a pic  source device 12 that generates encoded video data to be decoded at a later time by a destination device 14, para 0236); and transmitting the encoded video bitstream (link 16 may comprise a communication medium to enable source device 12 to transmit encoded video data directly to destination device 14 in real-time, para 0237).
“Hendry”, citing;
	Discloses a method of generating an encoded video bitstream (video coding system 10 includes a source device 12 that generates encoded video data to be decoded at a later  time by a destination device 14, par 0035) using at least one processor (When the techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques, para 0047), the method comprising obtaining an intra random access point (IRAP) access unit (AU) from a video bitstream (An access unit e.g. a group of pictures consisting of all the coded pictures associate with the same output time across multiple layers) containing a base layer picture (e.g. a picture having a layer ID value of D) that is an IRAP picture may be referred to as an IRAP access unit, para 0138, a layer initialization picture (“LIP picture”)  may be defined as a picture that is an IRAP picture that has a NoRaslOutputFlag flag (e.g. a flag that indicates that RASL pictures are not to be output if set to 1 and indicates  that RASL pictures are to be output if set in 0) set to 1 of a picture that is contained an initial IRAP access unit, which is an IRAP access unit in which the base layer picture (e.g.. a picture having a layer ID of ) or smallest layer ID defined in the bitstream) has the NoRaslOutputFlag set to 1, para 0141); first determining code configured to cause the at least one processor to determine whether the each picture included in the IRAP AU is a first of a layer that follows  an end of sequence (EOS) network abstraction layer (NAL) unit in the decoding order (code a first end of sequence (EOS) network abstraction layer (NAL) unit associate with the reference layer in the current AU, the first EOS NAL unit having the same layer identifier (ID) as the reference layer. The processor is also configured  to code a second EOS NAL unit associated with the enhancement layer in the current AU, the second EOS NAL unit having the same layer ID as the enhancement layer, par 0308. The EOS NAL unit can indicate the end of a second video sequence (CVS) and is generally followed by an IRAP picture, such as an IDR picture, a BLA picture, or a CRA picture. The early versions of SHVC and MC-HEVC do not make it clear whether the EOS NAL unit is associated with only the base layer or the AU, para 0030. A picture following an EOS NAL unit of a particular layer should be an IRAP picture, which can be an IDR picture, a BLA picture, or a CRA picture, para 0204, an IRAP picture in an AU subsequent to the current AU, having the same layer ID as the first EOS NAL unit has a value of NoRasOutpuFlagequal to 1, para 0210); second setting code configured to cause the at least one processor to, based on second flag, set the first flag (determine whether to set a value of the first flag equal to a value of a second flag, para 0007); encoding configured to cause the at least one processor to encode the video bistream (video coding system 10 includes a source device 12 that generates encoded video data to be decoded at a later time by a destination device 14, para 0035); and transmitting configured to cause the at least one processor to transmit the encoded video bitstream (the link 16 may comprise a communication medium to enable the source device 12 to transmit encoded video data to the destination device 14 in real-time, para 0037); and 
“Chen”. Discloses the gradual decoding refresh GDR based on random access points, being mentioned within the ISO base media format specification at Par.[0120] and [0213] without referencing whether each picture included in the GDR AU is the first picture of the layer that follows the EOS NAL unit in the decoding order, nor setting the flags for the GDR AU as claimed.
	A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/